NOTICE OF ALLOWABILITY

	Oath / Declaration
The reissue oath/declaration filed 3/15/2021 has been reviewed and entered.  

Response to Amendment
	While the response filed 3/15/2021 has been entered, the claim set filed 3/15/2021 has not been entered.  This submission of the claims is not in the correct format as per 37 CFR 1.173 (d) and (g) which require “matter to be added by reissue must be unlined” and “[a]ll amendments must be made relative to the patent specification, including the claims,” respectively.  Since this claim set did not include new amendments to the claims, this set has not been entered and the previous claim set, filed 3/27/2019, is considered the most recent copy of the claims.   

Claim Rejections - 35 USC § 103
The rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over US Pat# 6,363,540 to Myers (“Myers”) in view of US Pub. 2007/0209667 to Yu (“Yu”) has been withdrawn in light of patent owner’s remarks filed 3/15/2021.  Patent owner’s arguments are persuasive that moving the channel of Myer to the rear of the helmet “would not work as required to restrain the head against the shock absorber 30.”  See remarks filed 3/15/2021, p. 7.  Additionally, the strap/slide member 24 would press upon the wall 25 which would now be convex with respect to the direction of the strap/slide member 24.  This convex orientation of the wall 25, slot 28 and slide track (inside helmet surface) would not enable sliding of the strap/slide 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art fails to teach a helmet having a movable attachment member at the rear of the helmet, a flexible, bendable tether coupled to the movable attachment member at the rear of the helmet, the tether coupling the helmet to a part of the body of a user in order to restrain movement of the helmet in a vertical, up and down, direction in combination with a slider mechanism to permit the attachment member to slidably move inside the plate-like member or inside the recess.  
Regarding claims 10-13, the prior art fails to teach a helmet system that includes a helmet with a slot adjacent a slide track positioned inside of the helmet’s outer shell formed in a rear surface thereof to provide lateral, side-to-side movement but deter vertical, up and down, movement of the helmet in combination with a slide member positioned in the slide track.
Regarding claims 14-20, the prior art fails to teach a helmet having a movable attachment member, a flexible, bendable tether coupled to the movable attachment member, the tether coupling the helmet to a part of the body of a user in order to restrain movement of the helmet in a vertical, up and down, direction in combination with the movable attachment member is movable only horizontally and not vertically relative to a fixed position on a surface of the helmet and a slider mechanism to permit the attachment member to slidably move inside the plate-like member or inside the recess.



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993